Judgment, Supreme *187Court, New York County (Charles Tejada, J.), rendered November 14, 1994, convicting defendant, after a jury trial, of two counts of assault in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 71/2 to 15 years, unanimously affirmed.
The trial court properly admitted photographs of the complainant’s injuries. The photographs were not unnecessarily inflammatory, and they were highly relevant to material issues before the jury regarding intent and whether or not the wounds inflicted were permanently disfiguring (see, People v Pobliner, 32 NY2d 356, 369-370, cert denied 416 US 905).
By placing into issue his mental and cognitive ability to form the requisite intent to commit the crimes charged, defendant waived confidentiality regarding his statements made in connection with court-ordered psychiatric examinations relative to his ability to form such intent (CPL 730.20 [6]; People v Wilkins, 65 NY2d 172, 176-177).
The trial court properly denied defendant’s request for a jury charge on the lesser included offense of assault in the second degree because no reasonable view of the evidence would support a finding that defendant committed the lesser included reckless assault, but not intentional assault (People v Glover, 57 NY2d 61, 63).
We perceive no abuse of discretion in sentencing.
Defendant’s additional claims of error are without merit. Concur—Sullivan, J. P., Ellerin, Tom, Mazzarelli and Andrias, JJ.